Per curiam.
This is a petition filed October 27, 1972, for a writ of mandamus under RSA 490:4. Plaintiff was the successful Republican write-in candidate for the office of supervisor of the checklist for the town of Conway in the primary election of September 12, 1972. His name as the candidate for this office was published by the secretary of state as required by RSA 56:50. However, the town clerk of Conway failed to notify the plaintiff of his nomination as required by RSA 56:52. It is agreed that the clerk did not deliver to the plaintiff the combination notice of nomination and acceptance of nomination form provided by the secretary of state for that purpose. Plaintiff’s name does not appear upon the November 7 election ballot as he did not advise the secretary of state of his acceptance of the nomination as required by RSA 56:52.
This case is governed by Wilkes v. Jackson, 101 N.H. 420, 145 A.2d 169 (1958).

Petition dismissed.

Kenison, C.J., took no part in the decision.